Citation Nr: 0717915	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for unauthorized medical expenses 
incurred on September 14, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 decisions issued by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran received treatment on September 14, 2004, 
from Claremore Regional Hospital, Green Country Emergency 
Physicians, and Tulsa Radiology Associates for hypertension, 
not otherwise specified, and hypokalemia.

2.  The veteran was in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities at the time of the unauthorized medical care and 
sought treatment for service-connected hypertension.

3.  Treatment received by the veteran on September 14, 2004, 
was not for an emergent condition where delay would have been 
hazardous to life or health.

4.  A VA medical facility was feasibly available to the 
veteran at the time he received private medical care on 
September 14, 2004.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical services 
incurred on September 14, 2004, have not been met.  38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Id. at 120-121.

In this case, the veteran was apprised of VA's duties to both 
notify and assist in correspondence dated in March 2005.  
Specifically, such letter informed him of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  The letter 
further advised the veteran of how to send any additional 
relevant information.  Finally, the March 2005 statement of 
the case provided the text of the relevant portions of the VA 
regulations governing the veteran's claim and specifically 
advised him that his claim was denied as he was treated for a 
non-emergent condition and VA facilities were available.  
Regarding VA's duty to assist, the VAMC obtained the private 
medical records detailing the services in question.  VA has 
no duty to inform or assist that was unmet.  As such, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


II.  Analysis

This claim is a request for payment for medical care at a 
non-VA and non-Federal medical facility that was not 
authorized in advance or within 72 hours after the time of 
admission.  38 C.F.R. § 17.54.  In this regard, the Board 
notes that the veteran does not contend that he had VA 
authorization to seek treatment at the Claremore Regional 
Hospital on September 14, 2004.  Rather, he essentially 
argues that, under the circumstances, his medical condition 
was hazardous to his life and health and Claremore Regional 
Hospital was the closest available facility.  Therefore, the 
veteran claims that he is entitled to payment for 
unauthorized medical expenses incurred on September 14, 2004.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that: (a) the care and services rendered 
were either: (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and (b) the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

The veteran is service-connected for post-traumatic stress 
disorder, evaluated 50 percent disabling, effective February 
12, 2004; Hodgkin's disease with splenectomy, evaluated as 20 
percent disabling, effective October 29, 1997; diabetes 
mellitus, type II, with cataracts and impotence, evaluated as 
20 percent disabling, effective April 20, 2001; Graves 
disease, evaluated as 10 percent disabling, effective 
November 29, 1997; hypertension, evaluated as 10 percent 
disabling, effective April 20, 2001; diabetic neuropathy, 
evaluated as 10 percent disabling, effective April 20, 2001; 
tinnitus, evaluated as 10 percent disabling, effective 
February 21, 2003; chronic fatigue syndrome, evaluated as 10 
percent disabling, effective March 25, 2003; and bilateral 
hearing loss, evaluated as noncompensably disabling, 
effective February 21, 2003.  Effective October 1, 2003, the 
veteran was granted a total rating based on individual 
unemployability due to service-connected disabilities.

Records from Claremore Regional Hospital reflect that the 
veteran received treatment on September 14, 2004, from 
Claremore Regional Hospital, Green Country Emergency 
Physicians, and Tulsa Radiology Associates.  He presented on 
September 14, 2004, complaining that his head felt like it 
was going to explode.  It was noted that he had been doing 
errands in Claremore, had an onset of pressure in the head, 
broke out in a sweat, and just didn't feel right.  There was 
no chest pain, paresthesias, or weakness. He did have 
shortness of breath, but such was noted to be usual.  An 
Emergency Nursing Assessment reflects that the veteran's 
triage acuity level was urgent, as opposed to emergent.  Such 
reflects that he came to the emergency room to have his blood 
pressure checked and decided to be seen.  The admitting 
physician indicated that the veteran's reason for his visit 
was his blood pressure.  Blood pressure readings were as 
follows: 150/74 (11:15 a.m.); 126/66 (11:30 a.m.); 116/67 
(11.45 a.m.); 124/70 (12:00 p.m.); and 118/72 (12:30 p.m.).  
After examining the veteran, a brain CT, an ECG, chest X-ray, 
and laboratory results, which, among other findings, revealed 
a low potassium level at 3.2 mmol/L (the normal range was 
noted to be 3.5 to 5.1 mmol/L), he was diagnosed with 
hypertension, not otherwise specified, and hypokalemia.  The 
veteran was discharged approximately two hours after he 
arrived at Claremore Regional Hospital.  

With regard to the first element, the Board notes that the 
veteran was in receipt of a total rating based on individual 
unemployability due to service-connected disabilities at the 
time of the unauthorized medical care.  He also was treated 
for hypertension and is currently service-connected for such 
disease, evaluated as 10 percent disabling, effective April 
20, 2001.  However, the Board finds that the veteran's claim 
fails on the two remaining prongs.  Specifically, for the 
reasons discussed below, the Board finds that treatment 
received by the veteran on September 14, 2004, was not for an 
emergent condition where delay would have been hazardous to 
life or health and a VA medical facility was feasibly 
available to the veteran at such time.

With regard to the second element, the Board acknowledges the 
veteran's argument that he felt as though he was having a 
stroke on September 14, 2004, as he felt weak and 
disoriented, was sweating, and thought his blood pressure was 
high.  He also states that he took such symptoms very 
seriously as he had a prior experience when he had chest and 
arm pain and subsequent tests revealed signs of possible 
prior myocardial infarction.  However, on September 14, 2004, 
records from the Claremore Regional Hospital fail to 
demonstrate that the veteran was treated for an emergent 
condition where delay would have been hazardous to his life 
or health.  Specifically, an Emergency Nursing Assessment 
reflects that the veteran's triage acuity level was urgent, 
as opposed to emergent.  Moreover, he was treated and 
released within approximately two hours of his arrival at the 
emergency room.  Additionally, while his potassium level was 
low (3.2 mmol/L with normal ranging from 3.5 to 5.1 mmol/L) 
and his blood pressure was (150/74; 126/66; 116/67; 124/70; 
and 118/72), there is no evidence that the veteran was facing 
a serious threat to his life or health.  Moreover, three VAMC 
officials, to include the Chief of Staff, provided a clinical 
review of the veteran's file and determined that his 
condition on September 14, 2004, was considered non-emergent 
and a lay person would not perceive the condition as a 
medical emergency.  

Additionally, pertinent to the third element, the Board finds 
that a VA medical facility was feasibly available to the 
veteran on September 14, 2004.  Specifically, as noted by an 
official at the VAMC, the veteran could have easily gone to 
the Tulsa VA Outpatient Clinic, which the Board observes is 
approximately 25 miles from the Claremore Regional Hospital.  
Moreover, three VAMC officials, to include the Chief of 
Staff, provided a clinical review of the veteran's file and 
determined that his condition on September 14, 2004, did not 
prevent him from traveling to the nearest VA facility.

For the reasons set forth above, the Board concludes that the 
criteria for entitlement to payment for unauthorized medical 
expenses incurred on September 14, 2004, have not been met.  
The Board has considered the applicability of the benefit of 
the doubt doctrine in accordance with 38 U.S.C.A. § 5107 
(West 2002) and Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, the preponderance of the evidence is 
against the veteran's claim.  Therefore, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  


ORDER

Entitlement to payment for unauthorized medical expenses 
incurred on September 14, 2004, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


